Citation Nr: 1626328	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a distinct disability characterized by left leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee. 

The Board previously remanded the issue on appeal in April 2014 for additional development.

The Veteran testified before the undersigned during a July 2012 videoconference hearing.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran does not currently have a distinct disability characterized by left leg pain for which he is not already service- connected.


CONCLUSION OF LAW

A distinct disability characterized by left leg pain was not incurred in or aggravated by active service and is not related to an in-service injury, event, or illness or proximately due to or aggravated by service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) provides VA's duties to notify and assist a claimant with development of a claim for compensation benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326 (2015).  The Veteran was provided satisfactory VCAA notice, and proper assistance through obtaining medical records and scheduling VA examinations.  While the Veteran's representative alleged that the Board's April 2014 Remand directives were not fulfilled because the VA examination was not performed by an orthopedist or neurologist, the Board notes that the April 2014 VA examiner identified himself as an experienced orthopedic surgeon within the body of the report itself.  

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

After the Board remanded the issue on appeal in April 2014, the RO granted entitlement to service connection for left knee arthritis and left lower extremity radiculopathy affecting the external cutaneous, femoral, and sciatic nerves.  Hence, the remaining issue before the Board is whether the Veteran has an additional distinct disability characterized by left leg pain.  

The medical evidence of record does not reveal any additional distinct diagnoses characterized by left leg pain.  VA treatment records do not contain evidence of an additional disability characterized by left leg pain, and VA examinations of record attribute the Veteran's complaints of left leg pain radiating down to his knee to his service-connected disability of the spine.  

While the Veteran believes he currently has a distinct disability characterized by left leg pain for which he is not already service connected, he is not competent to provide a medical diagnosis in this case.  The issue is medically complex and requires specialized knowledge and experience, including experience interpreting medical imaging and neurological test results.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).  

Absent competent, credible, and probative evidence of a current distinct diagnosis of an additional disability characterized by left leg pain, the Veteran is not entitled to service connection on any basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim.").  


ORDER

Entitlement to service connection for a distinct disability characterized by left leg pain is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


